PER CURIAM.
Danny Hoskin appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaint and denying his motion to alter or amend judgment under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hoskin v. Fahey, No. CA-04-192 (E.D.Va. filed Apr. 7, 2004 & entered Apr. 12, 2004; filed June 22, 2004 & entered June 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED